Exhibit 10.2

 

LOGO [g49749ex10_2.jpg]    PERFORMANCE SHARE UNIT AGREEMENT

 

GRANTED TO

   GRANT DATE   

NUMBER OF

PERFORMANCE SHARE UNITS

   SOCIAL
SECURITY NUMBER

[Name]

 

[Street]

 

[City], [State] [Postal]

               /    /20    

 

 

  

Threshold Award Number:             

 

Target Award Number:             

 

Maximum Award Number:             

   [SSN]

 

 

 

1. This Agreement. This agreement, together with Exhibit A and Exhibit B
(collectively, the “Agreement”), sets forth the terms and conditions of a
performance share unit award representing the right to receive shares of common
stock (“Common Stock”) of Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”). This Agreement is issued pursuant to the Apogee Enterprises, Inc.
2009 Stock Incentive Plan, as amended from time to time (the “Plan”), and
subject to its terms.

 

2. The Grant. The Company hereby grants to the individual named above (the
“Employee”), as of the above Grant Date, a performance share unit award
entitling the Employee to the number of performance share units (the “Units”)
equal to the “Target Award Number” set forth above (such number of units, the
“Target Award Number”). Each Unit represents the right to receive one share of
Common Stock, subject to the vesting requirements of this Agreement and the
terms of the Plan. The number of Units that vest under this Agreement is
referred to herein as the “Vested Award Number,” and the shares of Common Stock
distributable to the Employee with respect to the Units vested hereunder are
referred to as the “Shares.”

 

3. Performance Period. The “Performance Period” for purposes of determining the
Vested Award Number shall be fiscal years 20     through 20    .

 

4. Performance Goals. The performance goals for purposes of determining the
Vested Award Number are set forth in the attached Exhibit B.

 

5. Vesting. The number of Units that will vest (i.e., the Vested Award Number)
will be based on whether and to what extent the threshold, target or maximum
performance level of the performance goals is achieved, as set forth in the
attached Exhibit B and as determined by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) in its sole discretion. The
Target Award Number will be increased to the Maximum Award Number set forth
above if the Company’s performance goals are achieved at the maximum level or
decreased to zero if the Company’s performance goals are not achieved at the
threshold performance level. The Threshold Award Number set forth above
represents the number of Units that would vest if the Company achieves the
performance goals at the threshold level. The determination of the Vested Award
Number will occur as soon as practicable after the Committee determines, in its
sole discretion after the end of the Performance Period, whether, and the extent
to which, the performance goals have been achieved; provided that in no event
will such determination be made later than 60 days following the end of the
Performance Period (the “Determination Date”).

 

6. Restrictions on Transfer. The Units may not be sold, assigned, transferred or
pledged, other than by will or the laws of descent and distribution, and any
such attempted transfer shall be void.

 

7. Forfeiture. In the event the Employee’s employment is terminated during the
Performance Period, the Units shall be immediately and irrevocably forfeited,
unless the Employee’s termination is by reason of:

 

  •  

involuntary termination without Cause (as defined in the attached Exhibit A),

 

  •  

Retirement (as defined in the attached Exhibit A),

 

  •  

Disability (as defined in the attached Exhibit A), or

 

  •  

death.

In the event the Employee’s employment is terminated prior to the end of the
Performance Period by reason of involuntary termination without Cause, the
Employee shall be entitled to retain a pro-rata portion (based on the

 

1



--------------------------------------------------------------------------------

amount of time elapsed between the beginning of the Performance Period and the
date of termination) of the Units after the end of the Performance Period to the
extent that the threshold, target or maximum performance level of the
performance goals is achieved, as set forth in the attached Exhibit B and as
determined by the Committee in its sole discretion. In the event the Employee’s
employment is terminated prior to the end of the Performance Period by reason of
Retirement, Disability or death, the Employee or the Employee’s estate, as
applicable, shall be entitled to retain the Units after the end of the
Performance Period to the extent that the threshold, target or maximum
performance level of the performance goals is achieved, as set forth in the
attached Exhibit B and as determined by the Committee in its sole discretion.

In the event of a Change in Control (as defined in the Plan) prior to the end of
the Performance Period, the Performance Period shall be deemed to end on the
date of the Change in Control and the Employee shall be entitled to retain the
Units to the extent that the threshold, target or maximum performance level of
the performance goals is achieved, as adjusted for the truncated Performance
Period and determined by the Committee in its sole discretion.

 

8. Distribution of Shares with Respect to Units. As soon as administratively
feasible following the Determination Date and the Employee’s satisfaction of any
required tax withholding obligations (but in no event later than 60 days
following the end of the Performance Period), the Company shall cause to be
issued and delivered to the Employee a certificate or certificates evidencing
Shares registered in the name of the Employee or in the name of the Employee’s
legal representatives, beneficiaries or heirs, as the case may be.

 

9. Rights as Shareholder; Dividend Equivalents. Prior to the distribution of
Shares with respect to Units, the Employee shall not have ownership or rights of
ownership of any Shares underlying the Units. Notwithstanding the foregoing, the
Employee shall accumulate an unvested right to payment of cash dividend
equivalents on the Shares underlying Units if cash dividends are declared by the
Company’s Board of Directors on the Common Stock on or after the Grant Date. The
Employee shall be entitled solely to payment of accumulated dividend equivalents
with respect to a number of Units equal to the Vested Award Number. Such
dividend equivalents will be in an amount of cash per vested Unit equal to the
cash dividend paid with respect to a share of outstanding Common Stock. Dividend
equivalents will be paid to the Employee on the date that the Shares are
distributed to the Employee. The Employee shall not be entitled to dividend
equivalents with respect to dividends declared prior to the Grant Date. All
dividend equivalents accumulated with respect to forfeited Units shall also be
irrevocably forfeited.

 

10. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Units or the subsequent disposition of any of the
Shares, and the Employee acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences. Dividend
equivalents accrued with respect to dividends declared before the delivery of
the Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company. Upon issuance of the Shares, the Employee shall promptly pay to the
Company in cash, and/or the Company may withhold from the Employee’s
compensation or from the Shares or any cash payable in lieu of some or all of
such Shares an amount necessary to pay, all applicable taxes required by the
Company to be withheld or collected upon such issuance of Shares.

 

11. Acknowledgment. This award of Units shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:          APOGEE ENTERPRISES, INC.

 

         EMPLOYEE’S SIGNATURE         

 

         DATE                By:   

 

 

         [Name] SOCIAL SECURITY NUMBER          [Title]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

PERFORMANCE SHARE UNIT AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE GOALS UNDER THE

PERFORMANCE SHARE UNIT AGREEMENT

Performance Goals for Three-Year Performance Period

(                    , 20    –                     , 20    )

 

Performance Goal

   Threshold    Target    Maximum

Average Return on Invested Capital (weighted as 33%)

        

Cumulative Earnings Per Share (weighted as 33%)

        

Market Share Growth (weighted as 33%)

        

Payment Levels (% of Target Award Number)

        

 

  •  

The number of Units earned by the Employee for performance between the
threshold, target and maximum performance levels will be linearly interpolated.

 

B-1